This opinion is subject to administrative correction before final disposition.




                               Before
                 HOLIFIELD, STEWART, and HACKEL
                      Appellate Military Judges

                        _________________________

                          UNITED STATES
                              Appellee

                                     v.

                       Anthony R. HALE
                Yeoman Second Class (E-5), U.S. Navy
                            Appellant

                             No. 202100248

                        _________________________

                      Decided: 16 February 2021 2022

    Appeal from the United States Navy-Marine Corps Trial Judiciary

                            Military Judges:
                      Derek D. Butler (arraignment)
                      Andrew E. Carmichael (trial)

 Sentence adjudged 4 May 2021 by a general court-martial convened at
 Naval Station Mayport, Florida, consisting of a military judge sitting
 alone. Sentence in the Entry of Judgment: reduction to E-1, confine-
 ment for 18 months, and a dishonorable discharge.

                          For Appellant:
         Lieutenant Commander Matthew A. Kozyra, JAGC, USN




           22 February 2022: Administrative correction to date.
                   United States v. Hale, NMCCA No. 202100248
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 1
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     RODGER A. DREW, JR.
                                     Clerk of Court




   1   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2